Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 5 and 7-16 are pending and rejected. Claims 1-4 and 6 are withdrawn, claims 5, 7, and 16 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 8, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat, US 2009/0075490 A1 in view of Li, US 2017/0335449 A1, Tois, US 2003/0188682 A1, Lei, US 2018/0127592 A1, LaVoie, US 2012/0009802 A1, and Takoudis, US 2015/0104575 A1.
Regarding claims 5 and 7, Dussarrat teaches a method of depositing a silicon oxide film on a surface of a substrate within a reaction space by a plasma-enhanced atomic layer deposition (PEALD) process (a method of preparing a silicon oxide film by introducing a wafer into a chamber, introducing a silicon-containing compound to the chamber, purging the chamber with an inert gas, and introducing an oxygen containing co-reactant under conditions suitable for the formation of a silicon oxide film on the wafer, 0031-0035, where the films can be formed by PEALD, 0050, and where plasma is formed from a continuously flowing co-reactant to provide the silicon containing film, 0064 and 0159, such that it is considered a PEALD process since the silicon containing precursor is alternated with the plasma cycle and because the instant specification at paragraph 0041 and Fig. 1 indicates that the PEALD process can include a continuously flowing reactant), the method comprising: 
providing an inert gas and a reactant gas to the reaction space, wherein the reactant gas comprises at least one of N2, O2, O3, N2O, CO2, H2O, or H2/O2 (where an oxygen-containing co-reactant in gaseous forms is introduced to the reaction chamber, 0035, where the oxygen-containing reactant or gas is selected from ozone, oxygen, vaporized water, hydrogen peroxide, or combinations thereof, 0043, and where the co-reactant can comprise a mixture of ozone and oxygen that has been diluted into an inert gas, 0044, such that when diluting the oxygen-containing gas such as oxygen and ozone an inert gas will also be introduced to the reaction space with the reactant gas), 
pulsing a chemical precursor to the reaction space by adding the chemical precursor, the chemical precursor comprising disiloxane (where a silicon-containing compound is introduced to the reaction chamber, 0033, where the silicon-containing compound can be disiloxane, 0041, i.e. claimed compound (I) where A and B and 
applying power to the reaction space, so that a reaction occurs between the chemical precursor and the reactant, thereby forming the silicon oxide film on the substrate (where the reaction chamber may comprise one or more plasma sources which, when activated, generate a plasma within the reaction chamber and where a power supply is used to provide plasma power, 0017 and 0075, indicating that power is supplied to the reaction space, i.e. chamber, and where the silicon-containing compounds, gaseous co-reactant, and substrate may be contacted with plasma for a time period sufficient to form a silicon-containing film, where the silicon-containing compound and co-reactant react to form the silicon-containing film, indicating that a reaction occurs between the chemical precursor, i.e. silicon-containing compound and the reactant, 0050 and 0064). 
Dussarrat does not teach using a trisiloxane compound. Dussarrat teaches depositing the silicon-containing film using methods including CVD, ALD, or PELAD (0050).
Li teaches methods for forming a silicon-containing film such as a silicon oxide film on a surface of a substrate using a composition that includes a siloxane (abstract). They teach that the siloxane can be disiloxane (IA) or trisiloxane (IB) (0009-0010). They teach placing a substrate in a reactor at a temperature ranging from -20°C to 400°C and a pressure of 100 Torr or less and introducing the compound into the reactor followed by reacting it with and oxygen source at a temperature from about 20-1000°C (0015-0018 and 0022). They teach that the films may be deposited by plasma-based CVD or cyclical CVD (0049). Therefore, they teach that trisiloxane can be used as an 
Tois teaches a process for producing silicon oxide containing thin films on a substrate by ALCVD where a vaporizable silicon compound is bonded to the growth substrate, and the bonded silicon compound is converted to silicon dioxide by contacting it with a vaporized reactive oxygen source such as ozone (abstract). They teach that the silicon source contains at least one organic ligand and can be a siloxane of the formula SiyOy-1L2y+2, where y is an integer 2-4 and L can be an amino group, i.e. NH2 (0025, 0027, and 0028). Therefore, Tois teaches that a disiloxane or trisiloxane compound having all but at least one hydrogen atoms substituted for amino groups (so as to provide for the at least one organic ligand) can be used to form a silicon oxide film by reaction with a reactive oxygen source such as ozone, i.e. where n=3 and all but at least one of the L groups are NH2. 
Lei teaches compositions and methods for forming silicon oxide films deposited from at least one silicon precursor compound selected from formulae A and B, which include NR1R2 functionalized disiloxane and trisiloxane (abstract and 0017). They teach depositing the silicon oxide film using plasma enhanced ALD or a plasma enhanced ALD-like process with an oxygen-containing reactant source (0014). They teach providing the substrate in a reactor, introducing into the reactor at least one silicon precursor compound selected from Formulae A and B, purging the reactor with a purge gas, introducing an oxygen-containing source into the reactor, and purging the reactor with the purge gas, where the steps are repeated until a desired film thickness is deposited (0014-0021). They teach that R1 includes linear C1 to C10 alkyl groups and that R2-R8 and X can be hydrogen (0017). They teach that the oxygen-containing source is a 1 group, where R1 is an alkyl group. 
From the teachings of Dussarrat, Li, Tois, and Lei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the disiloxane precursor compound for an optimized amino substituted trisiloxane compound having the claimed formula because Dussarrat teaches that disiloxane, i.e. a compound having no amino groups and only hydrogen groups is suitable for depositing silicon oxide by reaction with an oxygen-containing compound by ALD or PEALD, Li indicates that trisiloxane can be used for disiloxane in forming a silicon oxide film by vapor deposition, Tois indicates that a disiloxane or trisiloxane compound having all but at least one of the hydrogen atoms substituted with amino groups is also suitable for depositing a silicon oxide film by reaction with a reactive oxygen compound such as ozone by ALCVD or ALD, and Lei teaches that a disiloxane or a trisiloxane compound having all hydrogen groups and one NHR1 group can be reacted with an oxygen-containing source by PEALD for depositing a silicon oxide film such that a trisiloxane compound having one or more hydrogen atoms substituted for an amino group (NH2) will be expected to provide the desired and predictable result of depositing the silicon oxide film by PEALD since the combination of Dussarrat, Li, Tois, and Lei indicate that disiloxanes and trisiloxanes having hydrogen and amino groups can be reacted to form silicon oxide films by vapor deposition. Specifically, since Dussarrat indicates that disiloxane is capable of depositing silicon 2 groups can be reacted with the oxygen compound for depositing a silicon oxide film, and Lei indicates that a disiloxane or trisiloxane having all hydrogen and a single NHR1 group can also react with an oxygen source for forming silicon oxide, substituting one or more amino groups into a trisiloxane in the process of Dussarrat will also be expected to provide silicon oxide since both H groups and amino groups are indicated as being acceptable for reacting with oxygen species in forming silicon oxide films and Li, Tois, and Lei indicate that both disiloxanes and trisiloxanes can be used as precursors, where they are chemically similar such that similar results would be expected. Therefore, in the process of Dussarrat in view of Li, Tois, and Lei the trisiloxane compound used will be optimized within the range of substituting hydrogen with one or more amino groups so as to provide a compound having the claimed formula (I) wherein A is NH2. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Dussarrat in view of Li, Tois, and Lei do not teach applying RF power to the reaction space and they do not teach that the inert gas is continuously provided to the reaction space throughout the PEALD process so that the silicon-containing precursor is added to the inert gas. 
Dussarrat further teaches that the co-reactant in the gaseous form can be introduced continuously to the reaction chamber (0064 and 0159-0172).


Dussarrat teaches that when the silicon containing compound is a liquid at ambient temperature, it can be pulsed into the chamber using a bubbler technique where an inert gas is bubbled into a container of the compound to introduce the compound to a chamber (0049), indicating that when a liquid silicon-containing compound is used, an inert gas will flow through a precursor source vessel before the inert as is provided to the reaction space. 
LI teaches that the silicon precursor compounds may be delivered to the reaction chamber using a liquid delivery system, where the precursors may be delivered in neat liquid form or in solvent compositions (0036). They teach that the precursors can be supplied by bubbling (0049).
Lei teaches that the silicon precursor may be delivered to the reaction chamber by a liquid delivery system (0077). They teach that the precursors may be delivered in neat liquid form or they may be employed in solvent formulations or compositions comprising the same (0077). They teach that the precursor canisters are heated to one or more temperatures depending on the process requirements and the container for bubbling (0081). They teach that a flow of argon and/or other gas may be employed as a 
Therefore, Li and Lei indicate that the trisiloxane precursors can be delivered to the chamber using a bubbling technique, where the precursors are very similar to those suggested by Dussarrat in view of Li, Tois, Lei, and LaVoie, i.e. the precursors of Lei have an alkyl group off of the nitrogen atom as opposed to hydrogen and those of Li have all hydrogen groups.
From the teachings of Dussarrat, Li, and Lei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the chemical precursor to the inert gas by flowing the inert gas through a precursor source vessel before providing the inert gas to the reaction space because Dussarrat indicates that such a bubbling process is suitable for providing gaseous silicon-containing precursor to the reaction space when the precursor is liquid, LaVoie suggests continuously flowing the inert gas to the reaction space, and Li and Lei suggest providing precursor compounds similar to the compound suggested by Dussarrat in view of Li, Tois, Lei, and LaVoie can be provided as a liquid and supplied to a reactor by bubbling such that the precursor will be expected to also be a liquid at ambient temperature or be suitably combined in a liquid formulation as in the processes of Li and Lei and suitable for being supplied to the reaction space via bubbling using the inert gas as indicated by Dussarrat. Therefore, the chemical precursor will be added to the inert gas by flowing the inert gas through the precursor vessel before providing the inert gas to the reaction space. 
Dussarrat in view of Li, Tois, Lei, and LaVoie do not teach using a bypass valve to flow inert gas through the precursor source valve wherein the bypass valve is configured 
Takoudis teaches a deposition system that can conduct ALD or CVD deposition and can switch between deposition modes (abstract). They teach that reactant supplies can be bypassed with carrier gas flow to maintain pressure in a reactor and in reactor supply lines and purges reactants (abstract). They teach that a supply line and valve set are in the system, the valve set including a plurality of actuated valves arranged to selectively bypass the reactant supply vessels and deliver carrier gas to the reactor chamber or carry reactant from the reactant supply vessels to the reactor chamber (0014). They teach that the system can be used to deposit precursors such as metalorganics, reaction gases such as O2, O3, H2O, etc., and to use carrier gases such as N2, Ar, and He (0040). They teach that a wide variety of films can be formed including SiO2 (0041). They teach that the deposition system includes separate reactant supply lines 12 from reactant supplies 14, where the reactant supplies can be bubblers (0044 and Fig. 1A). They teach that carrier gas is introduced on a line 18 via a valve VC- (0044 and Fig. 1A). They teach that valves VN5, VN6, and VN7 are actuated valves and control the flow of the carrier gas either through the precursor vessel 14 or via bypass (0047 and Fig. 1A). They teach that there are three states of operation: 1) flow through bypass, i.e. when valve VN7 is open and both VN5 and VN6 are closed, 2) flow through precursor vessel, i.e. when valve VN7 is closed and both valves VN5 and VN6 are open, and 3) no flow, i.e. when all three valves are closed (0047 and Fig. 1A). They teach that valve VN7 serves as a bypass valve and is advantageous for many reasons: it allows stabilization of flow profile and pressure before flowing the precursor during the deposition, it is critical in maintaining reproducible precursor dosage, and it allows easy and smooth switching C, VRG, and VIG- are used as ON/OFF valves for the carrier gas, reaction gas, and inert gas (0050 and Fig. 1A). They teach a deposition sequence where valves VN3, VN4, VC, VN1, and VN7 are open, flows and pressures stabilize, and then the precursor is pulsed by closing VN7 and opening VN5 and VN6 (0062, Fig. 1A, and Fig. 5A-B). They then purge the precursor by closing VN5 and VN6 and opening VN7 (0062, Fig. 1A, and Fig. 5A-B). They provide the oxidizer pulse by opening VS followed by purging by closing VS and repeating the process (0062, Fig. 1A, and Fig. 5A-B). Therefore, they teach flowing the carrier gas throughout the process so that the precursor gas is added to the carrier gas, where the carrier gas also flows during the reactant pulse so as to dilute the reactant pulse, where the precursor is provided using a bubbler with a bypass valve wherein the bypass valve is configured to only flow the carrier gas through the precursor source vessel while the precursor is being pulsed to the reaction space, i.e. the carrier gas flows through the bypass valve except for during precursors pulses, where the carrier gas is an inert gas.
From the teachings of Takoudis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Dussarrat in view of Li, Tois, Lei, and LaVoie to have used the bypass precursor delivery system of Takoudis because Dussarrat in view of Li, Tois, Lei, and LaVoie suggest supplying the precursor using a bubbling technique where inert gas enters the precursor vessel, the system of Takoudis provides such a delivery system, and because Takoudis teaches that the bypass is advantageous for stabilization of flow 
Regarding claim 8, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. Dussarrat further teaches that the plasma on time when depositing a silicon oxide film is 2 seconds (0159-0172), suggesting that a plasma time of 2 seconds is suitable for forming a silicon oxide film. Lei further teaches that the oxygen-containing plasma source can be introduced for a time that ranges from about 0.1 to about 100 seconds (0073), such that the time taught by Dussarrat is within the range suggested by Lei. LaVoie also indicates performing an oxygen RF plasma for 2 seconds (Fig. 18). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the RF power as a pulse of 2 seconds because Dussarrat and LaVoie suggests such a plasma on time for forming a film by PEALD and because the time is within the range suggested by Lei, which uses similar precursors to those of Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis. Therefore, in the process of Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis the RF power will be applied in a pulse within the claimed time one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 10, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. LaVoie further teaches that parameter ranges for depositing silicon dioxide include flowing Ar, i.e. the inert gas during each step such that it flows continuously, at a range from 1-20 slm (0094, 0158, Table 2, and Table 5). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have flowed the inert gas continuously at a rate of 1-20 slm because LaVoie indicates such a flow rate is suitable when depositing a silicon oxide film with continuously flowed inert gas such that it will be expected to provide a suitable inert gas flow rate for the deposition process. Therefore, the flow rate of the inert gas overlaps the range of claim 10. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 11, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. Dussarrat further teaches that the pulse of oxygen-containing gas can be delivered to the reaction chamber at a flow rate of 10 to 1000 sccm (0049), i.e. 0.01-1 slm, such that it overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Lei also teaches flowing the oxygen-containing source gas at a flow rate ranging from about 1 to about 2000 sccm (0073), i.e. 0.001 to 2 slm.
Regarding claim 13, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 10. Dussarrat further teaches that the silicon-containing film may be formed with a reaction chamber pressure at 0.1 to 1000 Torr, i.e. about 13 Pa to 1330 kPa (0023). They teach that the pressure inside the chamber may also be less than 2 Torr (~267 Pa) (0052). Therefore, Dussarrat suggests performing the process either at a pressure overlapping or within the claimed range. LaVoie also teaches performing the process at a pressure ranging from 1-4 Torr (~133-533 Pa) (0093 and Table 1), such that it is within or overlapping the range of Dussarrat. Lei also teaches using a pressure in the reaction chamber ranging from about 50 mTorr to 10 Torr (about 6.7-1333 Pa) (0082). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pressure within a range of ~133-533 Pa because LaVoie indicates that such a pressure range is suitable for forming a silicon oxide film and the pressure is within the broad ranges taught by Dussarrat and Lei such that it is expected to provide a suitable pressure range for the deposition process. Therefore, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest using a pressure range within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 14 Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. Dussarrat further teaches purging the reaction space after adding the precursor for 6 seconds (0011-0015, 0018, and 0159-0172), such that the reaction space will be purged after adding the precursor for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Lei also provides example PEALD parameters where purging after the precursor is performed for 2 seconds (Tables 7 and 8). 
Regarding claim 15, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. Dussarrat further teaches repeating a cycle of 1) nitrogen gas purge, 2) silicon-containing compound gas pulse, 3) nitrogen gas purge, and 4) oxygen pulse while switching on plasma, such that when repeating the process the reaction space will be purged after applying plasma, i.e. RF power as suggested by LaVoie (0121-0139). Dussarrat further teaches that the excited species formed during the plasma activation have a very short lifetime and will rapidly disappear following plasma deactivation such that purging of the reaction chamber with an inert gas subsequent to plasma deactivation may not be necessary (0064). Therefore, Dussarrat indicates that purging after plasma may not be necessary, but they provide an example where purging is done after plasma treatment. 

Lei also teaches purging the reactor after introducing the oxygen-containing gas, which can include plasma (0035-0036 and Table 7).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also flowed the co-reactant and the inert gas after the plasma exposure because LaVoie indicates that such a step is desirable when continuously flowing an inert gas and a co-reactant, Lei teaches purging after oxygen plasma, and because Dussarrat indicates that it can be desirable to purge after plasma such that it will be expected to remove plasma species from the chamber prior to providing the silicon-containing gas and ensure that no gas-phase reactions occur between any remaining plasma species and the silicon-containing gas.
Regarding claim 16, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. LaVoie further teaches that the wet etch ratio of a SiO2 film deposited by their CFD process can be adjusted by varying the plasma parameters, where the wet etch ratio is greater than 1.5 (0111 and Table 3). They also provide examples where the silicon dioxide film has a wet etch rate ratio relative to thermal oxide deposited at various conditions where the ratio includes values greater than 1.5 (0115 and Fig. 5). In the examples provided, LaVoie indicates that the wet etch ratio for the silicon dioxide films are all greater than 1 (Table 3, Fig. 5, and Fig. 6). From 2 of greater than 1.5 because LaVoie indicates that a silicon dioxide film deposited using a method similar to that of Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis has a wet etch rate ratio within such a range such that it will be expected to provide a suitable SiO2 film with a desirable WERR. Therefore, in the process of Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis the wet etch ratio will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, since Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis provides the process of claim 5, the resulting film is also expected to have a wet etch ratio within the range of claim 16. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis as applied to claim 8 above, and further in view of Qian, US 2016/0276148 A1.
	Regarding claim 9, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 8.
	They do no teach the power per cm2.
	Qian teaches methods of depositing films by ALD (abstract). They teach performing atomic layer deposition whereby a cycle include exposing the substrate to a silicon-containing precursor in a non-plasma environment for a duration sufficient to substantially adsorb the silicon-containing precursor to the surface of the substrate and exposing the substrate to an oxidant in a plasma environment to form at least a portion of the silicon oxide film (0002). They teach that the oxidant or second reactant may be oxygen, nitrous oxide, ozone, hydrogen peroxide, water, etc. (0008, 0066, and 0067). They teach that the substrate is exposed to a second reactant and a plasma is ignited where the plasma may be ignited at a power per substrate area between about 0.2122 W/cm2 and about 2.122 W/cm2 (0062-0064). They teach that the plasma may be generated by applying a radio frequency (RF) field to a gas (0064). They teach that the substrate is exposed to the second reactant for a time between about 1 second and about 60 seconds, or about 2.5 seconds, or about 30 seconds (0070).
From the teachings of Qian, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis to have used an RF power between 0.2122 and about 2.122 W/cm2 because Qian indicates that such a power is suitable for forming a plasma when reacting a silicon-containing precursor with an oxidant such as those taught by Dussarrat, i.e. ozone, oxygen, water, and hydrogen peroxide such that it will be expected to provide a suitable power for generating the plasma in the process of Dussarrat in view of Li, Tois, Lei, LaVoie, and one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis as applied to claim 5 above, and further in view of Nakano, US 2012/0264305 A1.
Regarding claim 12, Dussarrat in view of Li, Tois, Lei, LaVoie, and Takoudis suggest the limitations of instant claim 5. LaVoie further teaches that continuously supplying reactant A to the process station may reduce or eliminate a reactant A flow rate turn-on and stabilization time compared to an ALD process where reactant A is first turned on, then stabilized and exposed to the substrate, then turned off (0096). They teach that a process gas control program may include code for controlling gas composition and flow rates and optionally for flowing gas into one or more process stations prior to deposition in order to stabilize the pressure in the process station (0225). 
They do not teach stabilizing the flow before adding the precursor. 
Nakano teaches depositing a spacer film on a template by ALD (abstract). They teach that the pressure and gas flows in the reactor are stabilized and then the precursor is introduced into the reactor (0042).
From the teachings of LaVoie and Nakano, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered and are persuasive in light of the amendments to the claims. The previous 112(b) rejection is also withdrawn in light of the amendment to claim 16.
It is noted that the additional reference of Lei has been added to provide the suggestion of using the claimed trisiloxane precursor in combination with Tois.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718